                 Case 1:21-cv-00212-GSA Document 6 Filed 03/31/21 Page 1 of 1



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   DANIEL J. RIVAS,                               1:21-cv-00212-GSA-PC
10                 Plaintiff,                       ORDER DENYING MOTION AS
                                                    MOOT
11         vs.                                      (ECF No. 2.)
12   PADILLA, et al.,
13                Defendants
14

15
            Daniel J. Rivas (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
16
     action pursuant to 42 U.S.C. § 1983. On February 19, 2021, Plaintiff filed the Complaint
17   commencing this action, together with a motion to proceed in forma pauperis. (ECF Nos. 1, 2.)
18   On March 5, 2021, while his motion to proceed in forma pauperis was pending, Plaintiff paid the
19   $402.00 filing fee. (Court Record.)
20          Because Plaintiff has paid the filing fee in full for this action, Plaintiff’s motion to proceed
21   in forma pauperis is moot.
22          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to proceed in forma
23   pauperis, filed on February 19, 2021, is denied as moot.
24
     IT IS SO ORDERED.
25

26      Dated:     March 30, 2021                                /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
